Exhibit 99.1 November 30, 2010 Ametrine Capital, Inc. C/O Kristian Kos, President P.O. Box 1097 Oklahoma City, OK 73101 Facsimile:405-815-4045 E-mail: kkos@kbamber.com Dear Mr. Kos: This letter is to inform you of my resignation from my position as a President, Treasurer, Secretary and Chairman of Ametrine Capital, Inc (the “Company”) effective immediately.At this time, I will continue to serve as a member of the board of directors of the Company. Sincerely, s/ Lior Ostashinsky Lior Ostashinsky
